Citation Nr: 0301739	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.	Entitlement to secondary service connection for a 
bilateral hip disorder.

2.	Entitlement to secondary service connection for a 
bilateral knee disorder.

3.	Entitlement to an increased rating for right foot hallux 
varus with digit contraction, currently evaluated as 10 
percent disabling.

4.	Entitlement to an increased rating for left foot hallux 
abducto-valgus with digit contraction, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1953 to March 
1956.  This appeal originally arose from a February 1998 
rating action that denied service connection for low back and 
bilateral hip and knee disorders as secondary to a service-
connected bilateral foot disorder, and also denied ratings in 
excess of 10 percent each for right and left foot disorders.  
A Notice of Disagreement was received in March 1998, and a 
Statement of the Case (SOC) was issued subsequently that 
month.  A Substantive Appeal was received in May 1998.  A 
Supplemental SOC (SSOC) was issued in July 1998.

By rating action of March 2000, the RO granted service 
connection for a low back disability as secondary to the 
veteran's service-connected bilateral foot disorder.  This 
constitutes a full grant of the benefit sought on appeal with 
respect to this issue.  SSOCs were issued subsequently in 
March and June 2000.

In December 2000, the Board of Veterans Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and for due process development.  A SSOC was issued 
in September 2002.

In the October 2000 Brief on Appeal and in written argument 
dated in December 2002, the veteran's representative raised 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  This issue has not been adjudicated by the RO 
and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	There is no competent medical evidence that the veteran 
has a bilateral hip disability.

3.	A chronic bilateral knee disorder, chondromalacia patella, 
was first manifested many years post service, and the 
competent medical evidence does not link it to the 
veteran's service-connected bilateral foot disorder.

4.	The veteran's right foot hallux varus with digit 
contraction is manifested by pain and loss of stability on 
ambulation, decreased ability to walk correctly and to 
stand for prolonged periods, weakened movement, excess 
fatigability, and no remaining function of the great toe 
during gait.

5.	The veteran's left foot hallux abducto-valgus with digit 
contraction is manifested by pain and loss of stability on 
ambulation, decreased ability to walk correctly and to 
stand for prolonged periods, weakened movement, excess 
fatigability, and only half the normal range of foot 
motion due to joint degeneration. 


CONCLUSIONS OF LAW

1.	The criteria for secondary service connection for a 
bilateral hip disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2002).

2.	The criteria for secondary service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2002).

3.	The criteria for a 20 percent rating for right foot hallux 
varus with digit contraction have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5280, 5281, 5282, 5284 (2002).

4.	The criteria for a 20 percent rating for left foot hallux 
abducto-valgus with digit contraction have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5280, 5281, 5282, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims for secondary service connection for 
bilateral knee and hip disorders and for ratings in excess of 
10 percent each for right and left foot disorders has been 
accomplished.

In the September 1997 letter from the RO, the February 1998 
rating action, the March 1998 SOC, the July 1998, March and 
June 2000, and September 2002 SSOCs, the December 2000 Board 
Remand, and the April 2002 letter from the RO, the veteran 
and her representative were variously notified of the law and 
regulations governing entitlement to the benefits she seeks, 
the evidence which would substantiate her claims, and the 
evidence that had been considered in connection with her 
appeal.  Thus, the Board finds that she has received 
sufficient notice of the information and evidence needed to 
support her claims, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in aforementioned 2000 Board Remand and the 2002 
RO letter and SSOC, the veteran was variously and 
specifically informed of the VCAA and its requirements; what 
the evidence had to show to establish entitlement to the 
benefits she sought; what information or evidence the VA 
still needed from the veteran; what evidence the VA had 
retrieved and considered in her claims; what evidence she had 
to furnish; and what she had to do to obtain assistance from 
the VA in connection with her appeal.  In addition, the April 
2002 RO letter informed the veteran that the VA would make 
reasonable efforts to help her get evidence necessary to 
support her claim, such as medical records, if she gave the 
VA enough information about such records so that the VA could 
request them from the person or agency that had them.  The RO 
notified the veteran that the VA needed her to furnish the 
name and address of the medical provider, and that the VA 
would request such records on her behalf if she signed a 
release authorizing the VA to request them.  The veteran was 
notified that she could help with her claim by informing the 
VA of any additional information or evidence that she wanted 
the VA to try to obtain for her; where to send additional 
evidence concerning her appeal; and where she could request 
assistance if needed.  Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO, on its own initiative and pursuant to 
the December 2000 Board Remand, has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  VA and 
private medical records of treatment and evaluation have been 
obtained by the RO and associated with the claims file.  In 
October 1997, November 1999, May 2000, and August 2002, the 
veteran was afforded comprehensive VA examinations in 
connection with her claims. Significantly, the veteran has 
not identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  In an April 2002 statement, the veteran stated 
that there were no additional medical records that needed to 
be obtained in connection with her claims.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims for secondary service 
connection for bilateral knee and hip disorders, and ratings 
in excess of 10 percent each for right and left foot 
disorders, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

I.  Secondary Service Connection for Bilateral Knee and Hip 
Disorders 

A.  Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any knee or hip 
disorder.  In 1955, the veteran underwent bunionectomies on 
both feet.  The lower extremities and feet were normal on 
separation examination of March 1956.

Post service, the June 1983 medical records of  Dr. J. Dorsey 
and August 1983 records from the Maine Medical Center (MMC) 
are negative for findings or diagnoses of any knee or hip 
disorder.  When initially hospitalized at the MMC, the 
veteran complained of pain in the right hip area associated 
with low back pain radiating down the right posterior thigh 
and calf and right foot numbness.  During her hospital 
course, there were no clinical findings of any hip pathology, 
and the final diagnosis was lumbosacral strain, rule out 
intervertebral disc.

The impression following neurological examination by C. 
Brinkman, M.D., in March 1987 was left S-1 root compression.  
There were no findings of any knee or hip disorder by Dr. 
Brinkman or during MMC hospitalization for a left L-5, S-1 
semi-hemilaminectomy subsequently in March.

An August 1995 VA examination showed a normal carriage, 
posture, and gait, and that examination, as well as a 
February 1996 examination by R. Juris, D.P.M., were negative 
for complaints, findings, or diagnoses of any knee or hip 
disorder.

On April 1997 examination, S. Chase, D.O., commented that, 
because of the chronic nature of her foot discomfort over the 
years, the veteran's gait had been affected, causing her to 
note bilateral knee and hip discomfort.  The symptoms had 
reportedly been progressive in nature and had essentially 
failed conservative medical treatment.  The assessments 
included knee pain and bilateral bunion.  The examiner opined 
that the veteran's symptoms of knee and hip pain stemmed from 
her prior foot surgery and a resultant altered gait pattern.  
In October 1997, Dr. Chase stated that the April opinion was 
based on a review of prior medical records and a thorough 
review of her medical history provided by the veteran, and 
consideration of physical findings.

On May 1997 VA examination, the veteran complained of 
nonspecific knee and hip pain that she felt was related to 
the way she walked because of the prior surgery on her feet, 
for which residuals she was service-connected.  On 
examination, the hips appeared to be essentially level during 
gait.  The assessment was that the veteran clearly had had 
sub-optimal results from bunion surgery, with an important 
factor noted to be that the right great toe did not contact 
the ground either during gait or stance, which resulted in 
lack of significant propulsion during gait.  While noting the 
veteran's altered gait, the examiner opined that it was 
almost impossible to trace her knee and hip pain to any 
particular cause.  The examiner felt that the moderate amount 
of crepitus in both knees was probably a degenerative process 
that was primarily due to her age, rather than the altered 
gait.  Likewise, the examiner opined that the hip pain could 
not be traced directly to the altered gait because there was 
no pelvic tilt during gait.  The examiner guessed that about 
25 percent of her knee and hip pain was due to the altered 
gait, and that the remaining percent was due to normal 
degenerative processes which occurred with age.

On November 1997 VA examination, the veteran's complaints 
included pain in the area of both hips, and pain and 
discomfort in both knees when walking and negotiating stairs.  
On examination, she walked with great difficulty.  The hips 
appeared to be essentially level during gait.  Examination of 
both knees was completely negative, and X-rays were normal.  
There was normal range of motion of the hips, and no motor or 
sensory deficits.  The impressions included severe bunion 
deformity of the left foot (hallux valgus); hallux rigidus of 
the right great toe; and normal knees and hips.  The examiner 
commented that that the complaints about the hips suggested 
intermittent subtrochanteric bursitis bilaterally.

On November 1999 VA examination by the same physician who 
examined the veteran in November 1997, the hips appeared to 
be essentially level during gait.  Bilateral knee range of 
motion was from 0 to 135 degrees, and X-rays were normal.  
Range of motion of the hips was normal.  There were no motor 
or sensory deficits.  The impressions included severe bunion 
deformity of the left foot (hallux valgus); hallux rigidus of 
the right great toe; status post bilateral bunion surgery; 
recurrent subtrochanteric bursitis; and normal knees and 
hips.  The examiner opined that the subtrochanteric bursitis 
was not related to the veteran's service-connected bilateral 
foot disorders, inasmuch as it also occurred in people 
without such foot disorders.

On April 2000 examination, Dr. Juris noted that the veteran 
was having a problem ambulating that caused pain in the legs.  
On examination, when she ambulated on the right foot, she put 
abnormal force on her leg.  She had an antalgic gait on the 
left, with guarding.  The assessment was that complications 
following bilateral foot surgery created an abnormal gait 
pattern that was leading to leg pain.  The examiner opined 
that there was a direct correlation between the surgery and 
how she ambulated currently, and the development of leg and 
knee discomfort.

On May 2000 VA examination, the veteran was unable to walk 
with a normal gait of heel stride, foot slap, and toe raise.  
There was a fairly pronounced limp.  There were no findings 
pertaining to the knees or hips on this examination or on 
examination by K. Flanigan, D.P.M., in July 2000.

VA outpatient records covering the period from March 2001 to 
June 2002 show the veteran's complaint of slight left hip 
pain with external rotation in February 2002.  There were no 
other findings pertaining to the knees or hips.

Pursuant to the December 2000 Board remand, in August 2002 a 
VA examination was performed by the examiner who conducted 
the November 1997 and November 1999 examinations.  The 
examiner considered the question of whether the veteran had a 
bilateral knee and hip disorder that was due to her service-
connected bilateral foot disorder with altered gait.  The 
examiner comprehensively reviewed the veteran's military and 
medical history pertaining to the lower extremities.  She 
complained of knee and hip pain that was aggravated by 
walking and prolonged standing.  On examination, she had a 
slow, hesitant gait.  The iliac crests were level.  Range of 
knee motion was normal bilaterally, with patellofemoral 
tracking showing some gross joint incongruity.  The ligaments 
were stable, and general alignment was good.  Hip flexion was 
to 125 degrees bilaterally.  Knee and hip X-rays were within 
normal limits bilaterally.  The impressions included 
congenitally faulty tracking of the kneecaps with bilateral 
chondromalacia patella, and normal hips.  The examiner opined 
that the veteran's knees and hips had not been affected by 
the service-connected bilateral foot disorders or an 
unbalanced gait.     

B. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With respect to the claim for secondary service connection 
for a bilateral hip disorder, the service medical records are 
completely negative for findings or diagnoses of any knee or 
hip disorder.  Neither has a chronic hip disorder been 
properly diagnosed in the post-service years.  While the 
post-service record documents the veteran's complaints of hip 
pain beginning in 1983 and various medical speculations 
regarding a possible link between such hip pain and an 
altered gait pattern as a result of surgery for her service-
connected bilateral foot disorders, the most recent evidence 
as shown on the August 2002 VA examination does not indicate 
that the veteran currently has a chronic bilateral hip 
disorder.  While subtrochanteric bursitis was suspected in 
1997 and 1999, it was ruled-out on the August 2002 VA 
examination, which showed normal hips on examination and 
X-ray.  In any event, the VA examiner in 1997 opined that any 
subtrochanteric bursitis was not related to the veteran's 
bilateral foot disorders, and in 2002 the same examiner 
opined that her hips had not been affected by the foot 
disorders or an unbalanced gait.  

The Board accords great probative value to the well-reasoned 
August 2002 VA examination and opinion by the same examiner 
who examined the veteran on 3 occasions, and comprehensively 
reviewed her medical history and records in reaching the 
conclusion.  On the other hand, the Board accords no 
probative value to the May 1997 VA examiner's "guess" 
attributing a percentage of the veteran's hip pain to her 
altered gait, inasmuch as this was the admitted result of 
pure conjecture based on little or no evidence, and 
contradicts the opinion that it was almost impossible to 
trace her hip pain to any particular cause, or directly to 
her altered gait because there was no pelvic tilt during 
gait.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service or a service-connected disability), there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, secondary service 
connection for bilateral hip disorder must be denied because 
the first essential criterion for a grant of service 
connection-evidence that a chronic "disability" resulting 
therefrom currently exists-has not been met.  Where, as 
here, the competent and objective evidence has ruled-out the 
existence of a current hip disability, there is nothing upon 
which to predicate a grant of service connection.  Thus, the 
claim for service connection must be denied.

With respect to the claim for secondary service connection 
for a bilateral knee disorder, the service medical records 
are completely negative for findings or diagnoses of any knee 
disorder.  The lower extremities were normal on examination 
for separation from service.  While the record first 
documents the veteran's complaints of knee pain beginning in 
April 1997, over 41 years post service, no knee disability 
was diagnosed until August 2002, over 46 years post service, 
at which time the examiner opined that her knees had not been 
affected by her service-connected bilateral foot disorder or 
an unbalanced gait.  While the post-service record documents 
various medical speculations regarding a possible link 
between her knee pain and an altered gait pattern as a result 
of surgery for her service-connected bilateral foot 
disorders, the Board finds that the August 2002 VA medical 
opinion on this question has authoritatively ruled-out such a 
nexus.  

The Board accords great probative value to the August 2002 VA 
examination and opinion by the same physician who examined 
the veteran on 3 occasions, and comprehensively reviewed her 
medical history and records in reaching the conclusion.  On 
the other hand, the Board accords no probative value to the 
May 1997 VA examiner's "guess" attributing a percentage of 
the veteran's knee pain to her altered gait, inasmuch as this 
was the admitted result of pure conjecture based on little or 
no evidence, and contradicts the opinions that it was almost 
impossible to trace her knee pain to any particular cause, 
and that the moderate amount of crepitus in both knees was 
probably a degenerative process which was primarily due to 
her age, rather than the altered gait.

In short, the veteran's bilateral knee disorder was first 
manifested several decades following separation from service, 
and the probative medical evidence of record does not link it 
to service or to the veteran's service-connected bilateral 
foot disorder.  In the absence of competent evidence of a 
medical nexus between the current knee disability and a 
service-connected disability, the record does not provide a 
sufficient basis for the grant of secondary service 
connection for a bilateral knee disorder, and the claim must 
be denied.

In reaching its decision, the Board has considered the 
veteran's assertions.  However, as a layman without the 
appropriate medical training and expertise, she is not 
competent to render a probative opinion on a medical matter-
such as whether she suffers from a current "disability," or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).   

The Board also has considered the benefit-of-the-doubt 
doctrine; however, as the competent medical evidence does not 
support, or is not in relative equipoise with respect to 
either claim for secondary service connection, that doctrine 
is not for application in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

II.  Increased Ratings for Right and Left Foot Disorders

A.  Background

Historically, the RO granted service connection for residuals 
of a bilateral hallux valgus deformity with a bunionectomy by 
rating action of October 1995, and a      10 percent rating 
was assigned for that single disability entity under 
Diagnostic Codes 5299-5280 from January 1995.  By rating 
action of March 1996, the RO changed the description of the 
service-connected bilateral foot disability and assigned 
separate ratings of 10 percent each under Diagnostic Codes 
5280-5282 from January 1995 for right foot hallux varus with 
digit contraction, and left foot hallux abducto-valgus with 
digit contraction.

On April 1997 examination by Dr. Chase, the veteran was 
evaluated for residuals of bilateral foot surgery.  The 
doctor commented that the response to prior treatment with 
various anti-inflammatory medications and exercise had been 
poor, and that the veteran was unable to walk for any length 
of time and found stair climbing difficult.  Her symptoms had 
been progressive in nature, and had essentially failed 
conservative medical treatment.  On examination, the feet 
were tender bilaterally.  There was full range of motion.  
There was marked bunion deformity of the left foot; this was 
to a lesser degree on the right.  There were several calluses 
of both feet overlying the bony prominences.  Neurovascular 
status was normal.  The assessments included bilateral 
bunion.  Ice, elevation, rest, supportive shoewear, and 
continued medications and treatment were prescribed for the 
feet.

On May 1997 VA examination, the veteran complained of 
significant pain in the forefoot areas on walking.  On 
examination, muscle strength was equal and symmetrical in the 
lower extremities.  There was a large area of red, irritated 
skin on the left foot secondary to the hallux valgus 
deformity, and spicule formation on the medial border of the 
left great toenail bed.  The nails were thick and dystrophic 
and somewhat mycotic bilaterally.  On the left, the hallux 
valgus was severe.  The left great toe underrode the 2nd toe 
and pushed it up into a significant hammertoe deformity.  The 
2nd through 5th left toes were all hammered, with the 2nd and 
3rd toes rigidly hammered and ankylosed in a contracted 
position.  On the right, there was a moderate hallux varus 
and contraction along the extensor tendon secondary to 
surgery, which caused a fixed dorsiflexion of the great toe 
on the 1st metatarsal.  The right great toe stuck up into the 
air about 15 degrees and did not contact the floor during 
either stance or gait.  The right 3rd, 4th, and 5th toes were 
hammered, and there was a very painful callus on the dorsal 
aspect of the 4th toe at the proximal interphalangeal joint 
because of these hammertoes.  There was moderate pronation 
during stance.  The right great toe flexed at the hallux 
interphalangeal joint instead of at the metatarsophalangeal 
joint, and caused the hallux hammertoe, which resulted in 
significant irritation on the dorsal aspect of the right 
great toe in the shoes.  On the left side during gait, there 
was underriding of the hallux underneath the 2nd toe, forcing 
the 2nd toe upward.

The veteran was able to walk on her toes and on the inside of 
her feet only with great difficulty.  Walking on heels and 
the outside of the feet did not cause significant pain.  
During gait, the right hallux never touched the ground, and 
there was no push-off from the right hallux, resulting in a 
somewhat apropulsive gait, particularly on the right side.  
X-rays were consistent with degenerative joint disease (DJD) 
at both 1st metatarsal heads.  On the right, the osteotomy 
was healed, with no evidence of nonunion.  The assessment was 
that the veteran clearly had suboptimal results from the 
bunion surgery.  The examiner characterized the hallux varus 
deformity as moderate, with an important factor being that 
the right great toe did not contact the ground, resulting in 
lack of significant propulsion during gait from that foot.  
The examiner opined that this constituted weakened movement 
and fatigue in the right foot because of this apropulsiveness 
during gait; it was difficult to assign a percentage 
determination as to the range of motion lost, but in terms of 
right great toe function during gait, no function remained.  
With respect to the left foot, the examiner opined that there 
remained only approximately half of the normal range of 
motion due to the degeneration of the joint.   

On November 1997 VA examination, the veteran complained that 
the inservice surgery performed to correct her bunions 
started a long chain of events that were characterized by 
recurrent episodes of pain and difficulty walking.  On 
examination, she had great difficulty walking and a severe 
limp.  On standing, the right great toe stuck up in the air 
and did not contact the floor.  There was a gross bunion 
deformity on the left.  The left great toe could not be 
passively corrected.  There was severe deviation of the 
phalangeal elements  of the 1st metatarsal into a hallux 
valgus deformity at the metatarsophalangeal joint.  The 
veteran could walk on her heels and on the outside of her 
feet without significant pain; walking on the inside of her 
feet was difficult.  During gait, the right hallux never 
contacted the ground, and there was no push-off from the 
right great toe.  On the left, there was severe limitation of 
motion at the first metatarsophalangeal joint.  There were 
multiple hammertoe deformities that could not be fully 
corrected passively.  There were no deep tendon reflexes in 
the lower extremities.  There was no motor or sensory 
deficit.  X-rays of the feet revealed DJD of the 1st 
metatarsophalangeal joints bilaterally, with cystic 
degeneration of both distal 1st metatarsal bones.  The 
impressions included severe left foot bunion deformity 
(hallux valgus); extirpated left great toenail; right great 
toe hallux rigidus; status post bilateral bunion surgery; and 
DJD of the metatarsophalangeal joints of both great toes.  
The examiner opined that the veteran had a severe handicap on 
the basis of her deformed feet, mostly due to failed surgery.  
On the basis of her feet and the effect on her gait, she 
further opined that she had weakened movement, excess 
fatigability, and loss of stability in walking.

On November 1999 VA examination, the veteran walked with a 
limp.  On standing, the right great toe stuck up into the air 
and did not contact the floor; passive attempts at flexing 
the toe only gave a few degrees of additional motion that 
still did not allow contact with the floor.  On the left, 
there was a gross bunion deformity with 40 degrees deviation 
of the left great toe; 10 degrees of passive correction was 
possible.  There was severe deviation of all of the left 
great toe into a hallux valgus deformity at the 
metatarsophalangeal joint.  The veteran was able to walk only 
with great difficulty.  Heel and toe walking were possible.  
Push-off on the right forefoot caused considerable pain.  
There was a large area of red, irritated skin over the medial 
eminence of the left foot secondary to the hallux valgus 
deformity.  There was moderate pronation of both feet during 
stance.  There were multiple hammertoe deformities that could 
not be fully corrected passively.  There was no motor or 
sensory deficit in the lower extremities.  The pedal pulses 
were adequate.  X-rays of the feet revealed DJD of the 1st 
metatarsophalangeal joints bilaterally, with cystic 
degeneration of the distal 1st metatarsal bone bilaterally.  
The impressions included severe bunion deformity of the left 
foot (hallux valgus); status post extirpation of the nail and 
nail bed of the left great toe; hallux rigidus of the right 
great toe; status post bilateral bunion surgery; and DJD of 
the metatarsophalangeal joints of both great toes.  The 
examiner commented that the veteran's altered gait could be 
improved by additional surgery with tendon lengthening in the 
area of the right great toe, and revision of the left foot 
hallux valgus deformity, but she did not want additional 
surgery.  She reported that arch supports did not help.  

On April 2000 podiatric examination by Dr. Juris, there was a 
hallux varus deformity on the right, which was arthritic.  
There was pain with any motion of the 1st metatarsophalangeal 
joint.  The hallux did not purchase the ground on stance or 
in gait.  When she ambulated on the right foot, she walked 
laterally on the foot to avoid weight-bearing forces through 
the 1st metatarsophalangeal joint.  This put abnormal force 
on the ankle and leg.  There was a severe hallux valgus 
deformity of the left foot, with dorsal medial osseous 
prominence of bone on the 1st metatarsal head.  There was 
limitation of motion of the1st metatarsophalangeal joint, 
with the majority of pain medially over the 1st 
metatarsophalangeal joint.  There was an antalgic gait 
because the veteran was guarding upon putting any weight-
bearing forces through the 1st metatarsophalangeal joint due 
to its abnormal position.  The hallux was elevated from the 
weight-bearing surface, and it was in a varus position; she 
ambulated laterally on the foot to avoid those forces.  X-
rays revealed uneven joint space narrowing of the right 1st 
metatarsophalangeal joint.  The hallux was dorsiflexed from 
the weight-bearing surface significantly.  There were 
arthritic changes on the dorsal aspect of the joint, and 
there was a mild varus deformity.  There were cystic changes 
throughout the 1st metatarsal head.  On the left foot, there 
was a severe hallux valgus deformity.  There was uneven joint 
space narrowing of the 1st metatarsophalangeal joint, and 
cystic change on the medial aspect of the 1st metatarsal 
head.  The hallux was in valgus position, and there were 
hammertoe deformities of the lesser digits.  The assessment 
was complications following surgery of the 1st 
metatarsophalangeal joint bilaterally, which created an 
abnormal gait pattern that lead to pain through the right 1st 
metatarsophalangeal joint and in the ankle and leg.  

On May 2000 VA examination, the veteran complained of 
persistent discomfort with all forms of ambulation, with 
marked stiffness, intermittent swelling, and lack of 
endurance.  The discomfort was a daily process, and pain 
caused her to stop her activity.  She recently had a part-
time job that involved standing for 3 hours, and the pain 
became so acute that she had to quit the job.  Precipitating 
factors were weight-bearing and increased physical activity.  
Alleviating factors were medication and rest.  She denied 
using crutches, a brace, shoe inserts, a cane, or corrective 
shoes.  The examiner noted that she was unable to work due to 
the discomfort that prevented her from standing on her feet 
for extended periods of time.  On current examination, she 
had the most discomfort on the left foot.  The right foot had 
a hallux varus deformity that was arthritic.  She was unable 
to walk with a normal gait of heel stride, foot slap, and toe 
raise.  There were arthritic changes on the dorsal aspect of 
the joint.  She walked with a fairly-pronounced limp.  There 
was a very severe hallux valgus deformity of the left foot 
and moderate tenderness to palpation around the 1st 
metatarsal head.  The pulses were intact, and the Drawer sign 
was negative.  No callosities or skin breakdown were noted.  
The veteran was unable to raise up on her toes.  There were 
hammertoes on the left side.  She walked with an obvious 
limp.  Gross neurovascular status was intact.  The assessment 
was bilateral foot pain secondary to right hallux varus 
deformity and severe left hallux valgus deformity, with 
hammertoes on the left, residuals of pain causing decreased 
ability to walk correctly, and decreasing ability to work 
(i.e., to stand for prolonged periods).  

On July 2000 podiatric examination by Dr. Flanigan, the 
veteran was evaluated for complaints of severe pain around 
the great toe joints of both feet.  On examination, the pedal 
pulses were palpable bilaterally.  Integument was intact and 
muscle strength normal in both feet, and sensorium was within 
normal limits.  The right foot was painful with palpation of 
the 1st metatarsophalangeal joint, which was also painful and 
had a significant degree of crepitation with range of motion 
testing.  The hallux was extended in a dorsal direction.  
Plantar flexion was very limited at this joint, and it was 
impossible to bring the hallux in a linear relationship with 
the 1st metatarsal.  This deformity also caused a flexus 
deformity at the interphalangeal joint of the hallux.  There 
was a moderate-to-severe bunion deformity of the left foot 
with trackbound 1st metatarsophalangeal joint range of 
motion.  The hallux was also rotated in a valgus attitude.  
The bunion was exquisitely tender to palpation.  Gait testing 
showed that the veteran was unable to propulse through the 
hallux on the right side, and the hallux clearly did not 
reach the ground.  She propulsed off the medial side of the 
left foot.  The tibialis posterior strength was 5/5 
bilaterally.  X-rays revealed significant osteoarthritis of 
the right 1st metatarsophalangeal joint.  Multiple cysts were 
noted.  On the left, the findings were suggestive of hallux 
valgus with metatarsus primus adductus.  The hallux was 
abducted on the 1st metatarsal, and there was uneven joint 
space narrowing of the lateral aspect of the 1st 
metatarsophalangeal joint, which was also suggestive of 
osteoarthritic changes.  The assessments were hallux limitus 
of the right 1st metatarsophalangeal joint with severe 
osteoarthritis, and hallux abducto-valgus with metatarsus 
primus adductus of the left foot with mild osteoarthritis.  
The examiner recommended surgery on both feet, as well as 
discussed conservative treatment options including orthosis.  
The veteran stated that orthotic treatment twice in the past 
had not worked.  The doctor was not optimistic that any 
orthotic or shoe insert would provide release to the 
significant osteoarthritic deformity in the right foot, but 
it might provide partial relief.  

On August 2002 VA examination, the veteran complained of 
inability to stand or walk any significant distance.  She had 
made numerous attempts to return to work, but this was not 
possible due to the condition of both feet and her low back.  
The examiner equated weakness with her inability to do 
prolonged standing or walking.  There was morning stiffness, 
which rapidly cleared.  She denied swelling, took no pain 
medication, and did not use a cane, crutches, or a brace.  On 
current examination, the veteran did not limp, but had a 
slow, hesitant gait.  Heel walking was normal.  The left 
great toe was deviated laterally by 30 degrees, and passive 
correction was only possible by 10 degrees.  There was severe 
splaying.  The metatarsophalangeal joint was enlarged.  The 
3rd toe was under the 2nd by approximately 1/4 of its width.  On 
standing, the right great toe did not touch the floor in gait 
or stance.  This caused diminished forefoot push-off.  Left 
foot X-rays revealed a bunion deformity.  The great toe was 
laterally deviated by 30 degrees.  There were healed distal 
metatarsal osteotomies with cystic degeneration in both feet.  
The impressions included marked left foot hallux valgus with 
DJD of the metatarsophalangeal joint and lateral contracture 
of the great toe; status post left foot bunionectomy with 
suboptimal result; status post right foot bunionectomy with 
hallux rigidus of the right great toe and extension 
contracture; and DJD of the metatarsophalangeal joints of 
both great toes.                     

B.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code , the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Severe unilateral hallux valgus warrants a 10 percent rating 
if the extent of disability is equivalent to amputation of 
the great toe.  A 10 percent rating is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
10 percent is the maximum rating available under Diagnostic 
Code 5280.  Additionally, severe unilateral hallux rigidus is 
rated as severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5281.  A 10 percent rating is warranted for hammering of 
all toes of 1 foot, without clawfoot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  10 percent is the maximum rating 
available under DC 5282.

After reviewing the evidence of record and considering the 
evidence in light of the regulatory provisions noted above, 
the Board finds that a rating in excess of 10 percent for 
either right foot hallux varus with digit contraction or left 
foot hallux abducto-valgus with digit contraction is not 
warranted under any of the applicable rating criteria.  In 
this regard, the Board notes that 10 percent is the maximum 
rating available for the veteran's service-connected foot 
disabilities under the applicable Diagnostic Codes 5280, 
5281, and 5282.  

However, the Board finds that manifestations of the veteran's 
left and right foot disorders more nearly approximate a 20 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  This provision contemplates moderately 
severe foot injuries.  In this regard, the Board has 
considered the May 1997 VA examiner's opinions that 
apropulsiveness during gait constituted weakened movement and 
fatigue in the right foot, that no right great toe function 
remained during gait, and that there remained only half the 
normal range of left foot motion due to joint degeneration; 
the November 1997 VA examiner's opinions that the veteran's 
deformed feet due to failed surgery constituted a severe 
handicap, and that she had weakened movement, excess 
fatigability, and loss of stability in walking; and the 
August 2002 VA examiner's equation of weakness with her 
inability to do prolonged standing or walking.  These 
clinical findings show that each foot disorder becomes more 
disabling with repeated activity.

However, a 30 percent evaluation under Diagnostic Code 5284, 
is not shown as a severe disability has not been shown.  The 
most recent examination reported there was morning stiffness, 
which rapidly cleared.  The veteran denied swelling, took no 
pain medication, and did not use a cane, crutches, or a 
brace.  Additionally, the criteria for a rating in excess of 
20 percent under other various provisions of 38 C.F.R. Part 4 
have not been shown by the medical evidence of record.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5283 
(2002).  

Accordingly, a 20 percent evaluation for each foot is 
warranted, but no more.

In so finding, the Board has considered functional loss due 
to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an increased rating under these 
provisions are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (functional 
impairment due to pain must be equated to loss of motion).  
As the veteran's service-connected foot disorders are not 
evaluated under limitation of motion, a rating in excess of 
20 percent is not warranted under these provisions.

The Board notes that there is no showing that the veteran's 
service-connected bilateral foot disabilities reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disabilities 
are not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
increased ratings to 20 percent each).  While on the most 
recent August 2002 VA examination the examiner noted that the 
veteran had made numerous attempts to return to work, but 
that this was not possible due to the condition of both feet 
and her low back, the Board notes that contributory 
interference from her service-connected low back strain may 
not be considered in evaluating the degree to which her 
bilateral foot disorder impairs her industrially.  Moreover, 
the bilateral foot disorder is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand this claim to the RO for 
compliance with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Secondary service connection for a bilateral hip disorder is 
denied.  

Secondary service connection for a bilateral knee disorder is 
denied.  

An increased rating to 20 percent for right foot hallux varus 
with digit contraction is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

An increased rating to 20 percent for left foot hallux 
abducto-valgus with digit contraction is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

